Title: To James Madison from Cornelio de Saavedra, 26 June 1811 (Abstract)
From: Saavedra, Cornelio de
To: Madison, James


26 June 1811, Buenos Aires. “My Son Don Diego de Saavedra will have the honour of placing in Your Excellency’s hands this Letter.” He is accompanied by Juan Pedro de Aguirre, and JM will perceive their purposes from the credentials. Their mission is “to procure the necessary aid of arms against every European, who is opposed to the cause of that Liberty which the People of America have recovered.” Refers JM to their instructions and stresses the importance of the envoys’ concealing their true names from the public, the former being a captain of dragoons and the latter the present secretary of the cabildo. Assures JM his government will take “particular pleasure in establishing with their Fellow Countrymen of N. America, all kinds of mercantile relations,” and will also preserve “the Strictest friendship” toward JM.
